Citation Nr: 1018716	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  04-37 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a left leg disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

The Veteran had active military service from March 1971 to 
December 1972 and from March 1980 to July 1983.  The 
Veteran's reported service from December 1972 to March 1980 
has not been verified.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

The Board notes that, in a February 2008 Board decision, the 
issue of service connection for a low back disorder was 
denied.  In October 2009, the veteran submitted a private 
medical opinion related to his low back disability.  It 
appears the veteran is seeking to file an application to 
reopen his claim of service connection for a low back 
disorder.  As this issue has not yet been adjudicated by the 
RO, it is REFERRED to the RO for its consideration.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant testified before a Veterans Law Judge in 
September 2007, and the issue currently on appeal was 
remanded by the Board in February 2008 for further 
development.  Since the February 2008 remand, the Veterans 
Law Judge who conducted the September 2007 hearing left the 
Board.  Pursuant to 38 C.F.R. § 20.717 (2009), the Veteran 
was afforded the opportunity to testify at another hearing.  
In April 2010, he submitted a statement requesting to be 
scheduled for a videoconference hearing.  As the appellant's 
requested hearing has not yet been conducted, this matter 
should be REMANDED to schedule the appellant for a 
videoconference Board hearing per his request.  See 38 C.F.R. 
§§ 20.703, 20.704, 20.1304(a) (2009).
Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a 
videoconference hearing per his request.  
Appropriate notification should be given 
to the appellant and his representative, 
if any, and such notification should be 
documented and associated with the claims 
folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


